Citation Nr: 0005465	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-19 104	)	DATE
	)
	)


THE ISSUE


Whether a July 1998 decision of the Board of Veterans' 
Appeals denying as not new and material evidence submitted to 
reopen a claim of entitlement to service connection for 
atopic dermatitis should be revised or reversed on the 
grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in July 1998.

The Board notes that in a May 1999 letter, the moving party 
notified the Board that she was in the process of hiring 
legal counsel to assist her in her claim.  The Board 
construes this as a revocation of her representative which 
had previously been the Arkansas Department of Veterans 
Affairs.  She also requested an extension of time to obtain 
new representation.  A 90-day extension was granted by the 
Board in August 1999.  In December 1999, she requested 
another extension "to obtain representation."  A 30-day 
extension was granted by the Board in December 1999.  No 
additional information has been received by the moving party 
during this period.


FINDINGS OF FACT

1.  In a July 1998 decision, the Board determined that no new 
and material evidence had been submitted to reopen a claim 
for service connection for atopic dermatitis. 

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the July 1998 Board decision 
do not clearly and specifically set forth the Board's claimed 
error of fact or law and why the result in the decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
July 1998 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

In pleadings prepared by the moving party in September 1998, 
May 1999, and July 1999, it was asserted that the 1998 Board 
committed clear and unmistakable error because it failed to 
completely consider the private physician's statement dated 
November 11, 1996 by Dr. Farque, MD.  A copy of a letter 
dated November 11, 1996 by G. Farque, MD was included with 
the pleading.  

In its July 1998 decision, the Board found no evidence had 
been submitted since a February 1994 decision of the RO to 
show that preexisting atopic dermatitis had increased in 
severity during service.  The 1998 Board specifically 
referred to the November 1996 statement from Dr. Farque.  See 
Board decision, p. 6 (July 16, 1998).

The Board concludes that the moving party has failed to set 
forth persuasive reasons why the decision of July 1998 was 
clearly and unmistakably erroneous to the extent that, had 
the alleged errors not been committed, the outcome in the 
case would have been manifestly different.  38 C.F.R. 
§ 20.1404(b).  The caselaw of the Court and the regulations 
cited above are clear on the point that allegations of clear 
and unmistakable error must be supported by specific 
allegations of error in fact or law in the Board decision, 
and if it is not absolutely clear that a different result 
would have ensued but for the error, the error complained of 
cannot be clear and unmistakable.  Contrary to the moving 
party's assertions, the 1998 Board fully considered the 
opinion of Dr. Farque, but found it cumulative of evidence 
already of record.  The Board therefore finds her allegations 
represent, at best, expressions of disagreement with how the 
Board weighed or evaluated the evidence in its decision of 
July 1998, which as stated above, is not the "very specific 
and rare" kind of error that constitutes clear and 
unmistakable error.  38 C.F.R. § 20.1403(a) & (d)(3) (1999).  
Without any specific allegation of error in fact or law in 
the Board decision, the motion is insufficient to support 
revision of the Board's July 1998 decision on the basis of 
clear and unmistakable error and the motion must be denied.


ORDER

The motion alleging clear and unmistakable error in the 
Board's July 1998 decision is denied.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals


 


